                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                     No. 5:19-cv-75-BO

LEIGH ANN SUTTON,                              )
                                               )
                 Plaintiff,                    )
                                               )
                 V.                            )                       ORDER
                                               )
ANDREW SAUL,                                   )
Commissioner of Social Security, 1             )
                                               )
                 Defendant.                    )


         This cause comes before the Court on cross-motions for judgment on the pleadings. [DE

16, 18]. A hearing was held on these matters before the undersigned on September 13, 2019, at

Elizabeth City, North Carolina. For the reasons discussed below, the plaintiffs motion for

judgment on the pleadings [DE 16] is GRANTED and defendant's motion [DE 18] is DENIED.

                                          BACKGROUND

         Plaintiff brought this action under 42 U.S.C. §§ 405(g) and 1383(c)(3) for review of the

final decision of the Commissioner denying her claim for supplemental security income. After

initial denials of her application for benefits, plaintiff was given a hearing before an Administrative

Law Judge (ALJ), which occurred on June 29, 2017. The ALJ issued an unfavorable ruling, finding

that plaintiff was not disabled, which became the final decision of the Commissioner when the

Appeals Council denied plaintiffs request for review. Plaintiff then sought review of the

Commissioner's decision in this Court.




1
    Saul has been substituted as the proper defendant pursuant to Fed. R. Civ. P. 25(d).
                                          DISCUSSION

       Under the Social Security Act, 42 U.S.C. §§ 405(g), and 1383(c)(3), this Court's review of

the Commissioner's decision is limited to determining whether the decision, as a whole, is

supported by substantial evidence and whether the Commissioner employed the correct legal

standard. Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence is "such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion." Johnson v.

Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

       An individual is considered disabled if he is unable "to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months." 42 U.S.C. § 1382c(a)(3)(A). The Act further provides that an

individual "shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy." 42 U.S.C. § 1382c(a)(3)(B).

       Regulations issued by the Commissioner establish a five-step sequential evaluation process

to be followed in a disability case. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant bears

the burden of proof at steps one through four, but the burden shifts to the Commissioner at step

five. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). If a decision regarding disability can

be made at any step of the process the inquiry ceases. See 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4).

       At step one, if the Social Security Administration determines that the claimant is currently

engaged in substantial gainful activity, the claim is denied. If not, then step two asks whether the
                                                  2
claimant has a severe impairment or combination of impairments. If the claimant has a severe

impairment, it is compared at step three to those in the Listing of Impairments ("Listing") in 20

C.F.R. Part 404, Subpart P, App. 1. If the claimant's impairment meets or medically equals a

Listing, disability is conclusively presumed. If not, at step four, the claimant's residual functional

capacity (RFC) is assessed to determine if the claimant can perform his past relevant work. If the

claimant cannot perform past relevant work, then the burden shifts to the Commissioner at step

five to show that the claimant, based on his age, education, work experience, and RFC, can perform

other substantial gainful work. If the claimant cannot perform other work, then he is found to be

disabled. See 20 C.F.R. § 416.920(a)(4).

       In this case, the ALJ committed reversible error when he discounted the opinion of Dr.

Bhatti, stating that Dr. Bhatti's opinion was inconsistent with his own clinical findings. Tr. 67. On

their face, there is no such inconsistency between Dr. Bhatti's opinion and his clinical notes, and

so more explanation is needed from the ALJ as to how that conclusion was reached. Dr. Bhatti

opines, among other things, on plaintiff's hip and back pain, that she would need to recline or lay

down more often than is typical, and that she could sit for four hours a day. Tr. 430. This is not

inconsistent with his clinical findings/notes that repeatedly list musculoskeletal and hip pain and

decreased range of hip motion. Tr. 442, 444, 445, 447, 450, 532, 533. That Dr. Bhatti would have

obtained some of this information from plaintiff's complaints about her own symptoms does not

make it irrelevant. See Hines v. Barnhart, 453 F.3d 559, 565 (4th Cir. 2006). The ALJ must build

an accurate and logical bridge from the evidence to his conclusion. Monroe v. Colvin, 826 F.3d

176, 189 (4th Cir. 2016). Without more explanation, the ALJ's finding that Dr. Bhatti's clinical




                                                  3
records were inconsistent with his opinion does not satisfy the requirement of an accurate bridge.

Accordingly, the ALJ's decision must be remanded.

                                         CONCLUSION

       Having conducted a full review of the record and decision in this matter, the Court

concludes that remand is appropriate. Accordingly, plaintiffs motion for judgment on the

pleadings [DE 16] is GRANTED and defendant's motion [DE 18] is DENIED. This matter is

REMANDED to the Commissioner for further proceedings.



SO ORDERED, this     jL day of October, 2019.

                                            ~'1~
                                               DI~
                                             TRRENCEW:BOYLE
                                             CHIEF UNITED STATES                     JUDGE




                                                4
